                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


 CHEIKH HOWARD GWINGUE,                      )
                                             )
              Petitioner,                    )
                                             )
        v.                                   )   CIVIL ACTION NO. 5:18-CV-15 (MTT)
                                             )
 Warden DON BLAKELY,                         )
                                             )
              Respondent.                    )
                                             )

                                         ORDER

      Before the Court is the Recommendation of Magistrate Judge Charles H. Weigle.

Doc. 16. The Magistrate Judge recommends granting the Respondent’s motion to

dismiss the Petitioner’s application for writ of habeas corpus (Doc. 1) pursuant to 28

U.S.C. Section 2254 because the Petitioner has not exhausted his “‘remedies available

in the courts of the State.’” Id. at 2 (quoting 28 U.S.C. § 2254(b)(1)(A)). The Magistrate

Judge further recommends denying a certificate of appealability. Id. The Petitioner has

not objected to the Recommendation. The Court has reviewed the Recommendation

(Doc. 16) and accepts and adopts the findings, conclusions, and recommendations of

the Magistrate Judge. The Recommendation (Doc. 16) is ADOPTED and made the

order of this Court. Accordingly, the Respondent’s motion to dismiss (Doc. 12) is

GRANTED, and the petition (Doc. 1) is DISMISSED without prejudice. A certificate of

appealability is DENIED for the reasons stated in the Recommendation (Doc. 16).

Additionally, because there are no non-frivolous issues to raise on appeal, an appeal
would not be taken in good faith. See 28 U.S.C. § 1915(a)(3). Accordingly, any motion

to proceed in forma pauperis on appeal is DENIED.

      SO ORDERED, this 15th day of October, 2018.



                                       S/ Marc T. Treadwell
                                       MARC T. TREADWELL, JUDGE
                                       UNITED STATES DISTRICT COURT




                                         -2-
